 1
 2
 3
 4
 5
 6                  UNITED STATES DISTRICT COURT
                   EASTERN DISTRICT OF WASHINGTON
 7
     STATE OF WASHINGTON,              CIVIL ACTION NO.
 8                                     2:17-CV-0149-TOR
                       Plaintiff,
 9                                     CONSENT DECREE
             v.
10
     HORNING BROTHERS, L.L.C.,
11   and HERMILO CRUZ, in his
     individual capacity and as a
12   member of the marital community
     of HERMILO CRUZ and
13   CLAUDIA SANCHEZ,

14                     Defendants.

15
     SOCORRO DIAZ SILVAS,
16   ROXANA RODRIGUEZ DE
     ALFARO, YESICA CABRERA
17   NAVARRO, YASMIN
     CABRERA NAVARRO, and
18   SAMANTHA MENDOZA,
19           Plaintiffs-Intervenors,
20     v.
21   HORNING BROTHERS, L.L.C,
22            Defendant.




                                              ERROR! AUTOTEXT ENTRY NOT DEFINED.
     CONSENT DECREE
 1                                I.      INTRODUCTION

 2         1.      The State of Washington (“State”), by and through its undersigned

 3   attorneys, filed this action against Horning Brothers, L.L.C. (“Horning

 4   Brothers”), and Hermilo Cruz to enforce Title VII of the Civil Rights Act of 1964

 5   (“Title VII”), as amended, 42 U.S.C. §§ 2000e–2000e-17, and the Washington

 6   Law Against Discrimination (“WLAD”), Wash. Rev. Code §§ 49.60.010–

 7   49.60.505.

 8         2.      Plaintiffs-Intervenors Socorro Diaz Silvas, Roxana Rodriguez de

 9   Alfaro, Yesica Cabrera Navarro, Yasmin Cabrera Navarro, and Samantha

10   Mendoza intervened in this action, alleging Horning Brothers violated their rights

11   under Title VII and the WLAD.

12         3.      The State and Plaintiffs-Intervenors collectively allege that Horning

13   Brothers     and   Hermilo    Cruz    (collectively   “Defendants”)     engaged      in

14   discrimination on the basis of sex at the onion packing shed they owned and

15   operated at 14095 West Baseline Road in Grant County, Washington.

16         4.      Specifically, the State and Plaintiffs-Intervenors allege that

17   Defendants violated Title VII and the WLAD from at least 2012 to the present

18   by employing discriminatory hiring practices, subjecting female employees to

19   sexual harassment, and retaliating against employees who complained. Such

20   discrimination has included:

21                 a.    Employing a policy or practice of hiring only women to sort

22   onions on the onion packing line and limiting women to positions on the onion




                                                               ERROR! AUTOTEXT ENTRY NOT DEFINED.
      CONSENT DECREE                                1
 1   packing line, in violation of 42 U.S.C. §§ 2000e-(2)(a)(1) and 2000e-2(a)(2);

 2   Wash. Rev. Code §§ 49.60.030(1)(a), 49.60.180(1)–(2);

 3                b.      Subjecting female employees to severe, pervasive, and

 4   unwelcome sexual harassment by Hermilo Cruz, about which Horning Brothers

 5   knew or should have known, in violation of 42 U.S.C. § 2000e-2(a)(1) and Wash.

 6   Rev. Code §§ 49.60.030(1)(a) and 49.60.180(2)–(3), including:

 7                       i.        Requests for dates and sex;

 8                      ii.        Requests for intimate photographs;

 9                     iii.        Unwelcome comments about employees’ appearance

10   or bodies, including their buttocks and breasts;

11                     iv.         Overt, sexual gestures toward female employees;

12                      v.         Groping or touching female employees without their

13   permission, including on their arms, back, thighs, hips, buttocks, and breasts;

14   giving unwanted hugs and kisses; and rubbing his groin or other body parts

15   against them; and

16                     vi.         Requiring or attempting to require that employees have

17   sex with him in order to secure continued employment;

18                c.          Constructively discharging employees, in violation of 42

19   U.S.C. § 2000e-2(a) and Wash. Rev. Code §§ 49.60.030 and 49.60.180;

20                d.          Taking adverse employment actions against employees who

21   rejected Hermilo Cruz’s advances or complained to others, including the owners

22




                                                                 ERROR! AUTOTEXT ENTRY NOT DEFINED.
      CONSENT DECREE                                 2
 1   and/or managers of Horning Brothers, about Hermilo Cruz’s behavior, in

 2   violation of 42 U.S.C. § 2000e-3(a) and Wash. Rev. Code § 49.60.210(1); and

 3                e.     Aiding, abetting, encouraging, or inciting the commission of

 4   an unfair employment practice, or attempting to obstruct or prevent compliance

 5   with non-discrimination laws, in violation of Wash. Rev. Code § 49.60.220.

 6         4.     Defendants deny all of the State’s and the Plaintiffs-Intervenors’

 7   allegations above and nothing in this Consent Decree shall be construed as an

 8   admission that Defendants have engaged in any of the alleged conduct or any

 9   illegal employment practices of any kind. Defendants have agreed to the terms of

10   this Consent Decree solely to resolve this litigation, and the Consent Decree itself

11   shall not constitute evidence that Defendants have engaged in any illegal

12   employment practices in any subsequent legal proceeding.

13         5.     The Court found that Defendant Horning Brothers’ sexual

14   harassment reporting procedures were inadequate to satisfy the requirements of

15   an Ellerth/Faragher affirmative defense.

16         6.     The parties agree that this Court has jurisdiction over the parties and

17   the subject matter of the claims alleged, and that by their signatures below they

18   consent to the entry of this Consent Decree.

19         ACCORDINGLY, it is hereby ORDERED, ADJUDGED, AND

20         DECREED:

21
22




                                                               ERROR! AUTOTEXT ENTRY NOT DEFINED.
      CONSENT DECREE                                3
 1                          I.    GENERAL INJUNCTION

 2         7.     The injunctive provisions of this Consent Decree shall apply to

 3   Defendants and their successors, assigns, transferees, officers, agents, servants,

 4   employees, representatives, and all other persons in active concert or

 5   participation with Defendants.

 6         8.     Defendants shall be permanently enjoined and restrained from

 7   engaging in the following acts or practices:

 8                    a. Failing to hire, refusing to hire, or discharging workers

 9                       because of sex;

10                    b. Limiting, segregating, or classifying employees or applicants

11                       for employment based on sex in a way that tends to deprive

12                       individuals of employment opportunities;

13                    c. Discriminating in the compensation, terms, conditions, or

14                       privileges of employment on the basis of sex, including

15                       through sexual harassment;

16                    d. Discriminating against employees for opposing unlawful or

17                       discriminatory employment practices;

18                    e. Aiding, abetting, encouraging, or inciting an unfair

19                       employment practice, or attempting to obstruct or prevent

20                       any person from complying with nondiscrimination laws.

21
22




                                                             ERROR! AUTOTEXT ENTRY NOT DEFINED.
      CONSENT DECREE                                4
 1    II.      INJUNCTION RELATING TO DEFENDANT HERMILO CRUZ

 2            9.     Defendant Hermilo Cruz is hereby permanently enjoined from

 3   having any supervisory authority for Horning Brothers. Defendant Cruz shall

 4   have no responsibility or authority to supervise other employees or to take

 5   tangible employment actions regarding any other Horning Brothers employees,

 6   including but not limited to hiring, firing, promoting, assigning work

 7   responsibilities, or making decisions causing a significant change in benefits for

 8   employees of Horning Brothers.

 9     III.        NONDISCRIMINATION AND ANTI-RETALIATION POLICY

10            10.    Within thirty (30) calendar days after entering into this consent

11   decree, Horning Brothers shall adopt a revised Nondiscrimination and Anti-

12   Retaliation Policy (“Nondiscrimination Policy”) covering all of their employees.

13   The Nondiscrimination Policy will contain the reporting and investigative

14   procedures described below, and will be approved in advance by the Office of

15   the Attorney General. Horning Brothers will make the Nondiscrimination Policy

16   available in English and Spanish.

17            11.    Within thirty (30) calendar days following its adoption, Horning

18   Brothers shall distribute a copy of this Consent Decree and the Nondiscrimination

19   Policy to all principals, directors, managers, executives, officers, and employees

20   who have responsibility for hiring, firing, assigning work, determining

21   compensation or benefits, or who otherwise have a supervisory role at Horning

22   Brothers (“principals and supervisors”). Horning Brothers shall secure a signed




                                                              ERROR! AUTOTEXT ENTRY NOT DEFINED.
      CONSENT DECREE                               5
 1   statement from each such principal or supervisor acknowledging that he or she

 2   has received and read the Consent Decree and Nondiscrimination Policy, has had

 3   the opportunity to have questions about the Consent Decree and

 4   Nondiscrimination Policy answered, and agrees to abide by the relevant

 5   provisions of the Consent Decree and Nondiscrimination Policy. This statement

 6   shall be in the form of Appendix A attached hereto. Horning Brothers shall

 7   submit signed copies of Appendix A to the Office of the Attorney General within

 8   fourteen (14) days of such person’s signing of Appendix A.

 9         12.   During the term of this Consent Decree, any new principal or

10   supervisor at Horning Brothers shall be given a copy of this Consent Decree and

11   the Nondiscrimination Policy within thirty (30) days of assuming such role.

12   Horning Brothers shall secure a statement in the form of Appendix A from each

13   such principal or supervisor and submit it to the Office of the Attorney General

14   within fourteen (14) days of such person’s signing of Appendix A.

15         13.   Within thirty (30) calendar days following its adoption, Horning

16   Brothers shall distribute a copy of the English and Spanish versions of the

17   Nondiscrimination Policy to every current employee. The English and Spanish

18   versions of the Nondiscrimination Policy shall also be distributed to every new

19   or seasonal employee when they begin work with Horning Brothers, and shall be

20   posted in any common areas accessible by employees and in location(s) designed

21   to maximize employees’ ability to locate and review it, including in the office,

22   the area near the time clock, and any lunch or break room(s).




                                                            ERROR! AUTOTEXT ENTRY NOT DEFINED.
      CONSENT DECREE                             6
 1                          IV.   COMPLAINT PROCEDURES

 2         14.    Horning Brothers shall implement employee complaint procedures

 3   for reporting harassment, discrimination, and retaliation within thirty (30)

 4   calendar days after entering into this Consent Decree. The procedures shall: 1)

 5   provide clear instructions to employees about where and how to make a

 6   complaint in writing, by phone, or in person, including providing names,

 7   locations, addresses, and phone numbers, and allowing for complaints to be made

 8   to supervisory employees; 2) allow complaints to be submitted verbally or in

 9   writing in the primary language of the employee, and for verbal complaints

10   Horning Brothers may request that the complaint be reduced to writing, including

11   by offering the complainant assistance to document the complaint; 3) require

12   Horning Brothers to offer to provide interpretation for the complaining employee

13   by a neutral and qualified interpreter or translator, and do so if the employee so

14   requests; 4) provide a method for employees to make anonymous complaints of

15   discrimination or harassment via voicemail or written complaint; and 5) require

16   that all persons receiving complaints of discrimination, harassment, or retaliation

17   must report such complaint to designated Horning Brothers management

18   immediately. The procedures shall also include a statement from Horning

19   Brothers owners and/or management encouraging employees to come forward

20   with complaints of discrimination and harassment and reiterating the prohibition

21   against retaliation.

22




                                                              ERROR! AUTOTEXT ENTRY NOT DEFINED.
      CONSENT DECREE                               7
 1                     V.     INVESTIGATIVE PROCEDURES

 2        15.     Within thirty (30) days of entering into this Consent Decree,

 3   Horning Brothers shall implement investigative procedures to ensure proper

 4   investigations of complaints of discrimination, harassment, and retaliation. The

 5   procedures shall, at a minimum, include requirements that: 1) Horning Brothers

 6   will begin the investigation of a complaint of discrimination, harassment, or

 7   retaliation within five (5) business days after the receipt of the complaint; 2)

 8   Horning Brothers will take immediate steps to protect the complainant from

 9   ongoing discrimination, harassment, or retaliation during the pendency of the

10   investigation; 3) all investigations shall be undertaken by a person who has

11   received training on conducting investigations of discrimination; 4) interviews of

12   the complainant, witnesses, and alleged harasser shall take place in private and

13   individually; 5) Horning Brothers will provide interpretation as necessary for all

14   interviews by a neutral and qualified interpreter; 6) the identity of the

15   complainant, witnesses, and facts of the harassment will be kept confidential to

16   the extent possible; 7) the alleged harasser will be instructed that he or she must

17   refrain from any action that might dissuade a potential witness from cooperating

18   with any investigation; 8) the complainant and witnesses will not suffer

19   retaliatory actions by Horning Brothers, including but not limited to termination

20   or reduction in pay or hours; and 9) Horning Brothers will take appropriate

21   disciplinary action against any employee found to have engaged in

22   discrimination, harassment, or retaliation.




                                                              ERROR! AUTOTEXT ENTRY NOT DEFINED.
      CONSENT DECREE                               8
 1                                  VI.    TRAINING

 2         16.    During the duration of this Consent Decree, Horning Brothers shall

 3   provide annual trainings to all its principals and supervisors regarding their

 4   obligations under Title VII and the WLAD. The first training shall take place by

 5   March 30, 2019.

 6         17.    The trainings shall be conducted by an independent, qualified third

 7   party, approved in advance by the Office of the Attorney General. The purpose

 8   of the training will be to educate principals and supervisors on the definition of

 9   discrimination, including sexual harassment and retaliation, examples of conduct

10   which constitute such discrimination, appropriate responses to complaints of

11   discrimination, and the rights and responsibilities of principals, supervisors, and

12   employees when a complaint of discrimination is made. Horning Brothers shall

13   bear any expenses associated with these trainings.

14         18.    Horning Brothers shall obtain certificates confirming the attendance

15   of each principal and supervisor who receives annual training pursuant to this

16   Consent Decree, including the date, name of the course, length of the course,

17   name of the instructor, and the name of the individual who completed the course.

18   Copies of these certificates shall be submitted to the Office of the Attorney

19   General within fourteen (14) days of the completion of each course.

20         19.    During the duration of this Consent Decree, Horning Brothers shall

21   provide training to all employees about the prohibition of workplace harassment,

22   the terms of the Nondiscrimination Policy, and the process for reporting




                                                              ERROR! AUTOTEXT ENTRY NOT DEFINED.
      CONSENT DECREE                               9
 1   discrimination, harassment, or retaliation at work. The employee training

 2   required by this paragraph shall occur at the beginning of each season during

 3   which Horning Brothers hires new seasonal employees, and annually for non-

 4   seasonal employees. An outline of the training required by this paragraph will be

 5   approved in advance by the Office of the Attorney General.

 6                  VII. REPORTING AND RECORDKEEPING

 7         20.    Defendant Horning Brothers shall furnish to the Office of the

 8   Attorney General the following written reports semi-annually during the period

 9   in which this Consent Decree is effective. The first semi-annual report shall be

10   due six (6) months after entry of this Consent Decree. Subsequent semi-annual

11   reports shall be due six (6) months thereafter. Each semi-annual report shall

12   identify and describe any written or oral complaint made against Defendants or

13   their agents in the previous six (6) month period, involving allegations of

14   discrimination, harassment, or retaliation prohibited by Title VII or the WLAD.

15         21.    The semi-annual reports shall include for each complaint submitted:

16   (a) the name, address, and telephone number of the complainant, (b) the date of

17   the complaint or report, (c) the job title of the complainant, (d) a written

18   description of what was alleged in the complaint or report of discrimination; (e)

19   a written description of the resolution or outcome of the complaint or report of

20   discrimination, including a description of what actions, if any, Defendant took;

21   (f) the current employment status of the employee making the complaint; and (g)

22   a copy of the complaint or report of discrimination.




                                                             ERROR! AUTOTEXT ENTRY NOT DEFINED.
      CONSENT DECREE                             10
 1                                    IX. PAYMENT

 2         22.    Defendants shall transfer $525,000.00 in settlement funds to the

 3   Office of the Attorney General. Defendants shall transfer $275,000.00 by

 4   November 15, 2018. Defendants shall transfer the remaining $250,000.00 on or

 5   before January 31, 2019. These settlement funds shall be used for monetary

 6   damages to compensate persons aggrieved by Defendants’ alleged conduct, for

 7   recovery of fees and costs incurred by counsel for the State and Plaintiffs-

 8   Intervenors in prosecuting this action, or for any lawful purpose in the discharge

 9   of the Attorney General’s duties or as required by the interests of justice.

10         23.    The payments shall be made by a valid check, made payable to the

11   “Attorney General—State of Washington,” and shall be delivered to the Office

12   of the Attorney General, Attention: Patricio Marquez, Civil Rights Unit, 800 Fifth

13   Avenue, Suite 2000, Seattle, Washington 98104-3188.

14         24.    The Office of the Attorney General shall use the settlement funds to

15   effect a global monetary resolution of this action, in amounts to be determined

16   jointly by, and at the sole discretion of, the State and Plaintiffs-Intervenors.

17                      X. DURATION AND MODIFICATION

18         25.    This Consent Decree shall be in effect for a period of three (3) years

19   from the date of its entry. The Court shall retain jurisdiction for the duration of

20   this Consent Decree to enforce its terms, after which time the case shall be

21   dismissed with prejudice.

22




                                                                ERROR! AUTOTEXT ENTRY NOT DEFINED.
      CONSENT DECREE                               11
 1         26.    Any time limits for performance imposed by this Consent Decree

 2   may be extended by mutual written agreement of the parties. The other provisions

 3   of this Consent Decree may be modified by written agreement of the parties or

 4   by motion to the Court. If the modification is by written agreement of the parties,

 5   such modification will be effective upon filing of the written agreement with the

 6   Court and shall remain in effect for the duration of the Consent Decree or until

 7   such time as the Court indicates through written order that it has not approved

 8   the modification.

 9         27.    The State or Plaintiffs-Intervenors may move the Court to extend

10   the duration of the Consent Decree in the event of noncompliance or if the

11   moving party believes the interests of justice so require.

12                   XI. COMPLIANCE AND ENFORCEMENT

13         28.    In order to assure compliance with the terms of this Consent Decree,

14   the State shall be permitted to interview Defendants and their agents, to propound

15   written discovery on Defendants, and to enforce this Consent Decree through any

16   other lawful means. These interviews must take place in Quincy, Washington at

17   a time that is approved by Horning Brothers.

18                         XII. ADDITIONAL PROVISIONS

19         29.    This Consent Decree shall be binding upon and inure to the benefit

20   of Defendants’ successors and assigns. Defendants and their successors and

21   assigns shall notify the Office of the Attorney General at least thirty (30) days

22   prior to any change in control that would change the identity of the corporate




                                                              ERROR! AUTOTEXT ENTRY NOT DEFINED.
      CONSENT DECREE                              12
 1   entity or individual(s) responsible for compliance obligations arising under this

 2   Consent Decree, including but not limited to dissolution, assignment, sale,

 3   merger, or other action that would result in the emergence of a successor

 4   corporation or other business entity; the creation or dissolution of a subsidiary,

 5   parent, or affiliate that engages in any acts or practices subject to this order.

 6         30.    Nothing in this Consent Decree shall be construed to limit or bar any

 7   other person or entity not a party to this litigation from pursuing available legal

 8   remedies against Defendants.

 9         31.    The parties agree that, as of the date of the entry of this Consent

10   Decree, litigation is not reasonably foreseeable concerning the matters above. To

11   the extent that either party previously implemented a litigation hold to preserve

12   documents, electronically stored information, or things related to the matters

13   described above, the party is no longer required to maintain such a litigation hold.

14   Nothing in this paragraph relieves either party of any other obligation imposed

15   by this Consent Decree.

16         32.    All communications related to this Consent Decree shall be directed

17   to: Civil Rights Unit Chief, Office of the Washington State Attorney General,

18   800 Fifth Avenue, Suite 2000, Seattle, WA 98014.

19                                     Dated this 26th day of October, 2018.

20                                     _____________________________________
21                                          Thomas O. Rice
                                            Chief United States District Judge
22




                                                                ERROR! AUTOTEXT ENTRY NOT DEFINED.
      CONSENT DECREE                                13
 1   Presented by:
 2   ROBERT W. FERGUSON
 3   Attorney General

 4    /s/ Patricio A. Marquez
     COLLEEN M. MELODY, WSBA #42275
 5   PATRICIO A. MARQUEZ, WSBA #47693
     Assistant Attorneys General
 6
     Civil Rights Unit
 7   Attorney General of Washington
     800 Fifth Avenue, Suite 2000
 8   Seattle, WA 98104
     (206) 464-7744
 9   ColleenM1@atg.wa.gov
     PatricioM@atg.wa.gov
10
     Attorneys for Plaintiff State of Washington
11
12   Agreed to and approved for entry by:

13
      /s/ Alyson Dimmit Gnam
14   ALYSON DIMMITT GNAM, WSBA #48143
     MARIA D. VELAZQUEZ, WSBA #46921
15   BLANCA RODRIGUEZ, WSBA #27745
     Northwest Justice Project
16   300 Okanogan Avenue, Suite 3A
     Wenatchee, WA 98801
17   (509) 664-5101
     alysond@nwjustice.org
18   lolav@nwjustice.org
     blancar@nwjustice.org
19   Attorneys for Plaintiffs-Intervenors

20
21
22




                                                    ERROR! AUTOTEXT ENTRY NOT DEFINED.
      CONSENT DECREE                           14
 1    /s/ William R. Spurr
     WILLIAM R. SPURR, WSBA #20064
 2   Law Office of William R. Spurr
 3   1001 Fourth Avenue, Suite 4400
     Seattle, WA 98154
 4   (206) 682-2692
     Bill@williamrspurr.com
 5   Attorney for Defendant Horning Brothers, L.L.C.
 6
      /s/ Brook L. Cunningham
 7   BROOK L. CUNNINGHAM, WSBA #39270
     Randall Danskin, P.S.
 8   601 W. Riverside Avenue, Suite 1500
     Spokane, WA 99201
 9   (509) 747-2052
     blc@randalldanskin.com
10
     Attorney for Defendant Hermilo Cruz
11
12
13

14
15
16

17
18
19

20
21
22




                                                       ERROR! AUTOTEXT ENTRY NOT DEFINED.
      CONSENT DECREE                          15
 1                                   APPENDIX A

 2                      EMPLOYEE ACKNOWLEDGMENT

 3         I acknowledge that on ______________________ (date), I was provided

 4   copies of the Consent Decree and Nondiscrimination Policy entered by the

 5   Court in State et al. v. Horning Brothers L.L.C. et al., No. 2:17-cv-00149-TOR

 6   (U.S. District Court for the Eastern District of Washington). I have read and

 7   understand these documents and have had my questions about these documents

 8   answered. I understand my legal responsibilities and will comply with them.

 9
     ____________________________________
10   Signature and Date
11
12   ____________________________________
     Print Name
13

14   ____________________________________
15   Job Title

16
     ____________________________________
17   Home Address
18
19   ____________________________________
     Home Address Continued
20
21   ____________________________________
     Home Telephone Number
22




                                                             ERROR! AUTOTEXT ENTRY NOT DEFINED.
      CONSENT DECREE                             16
